
	
		II
		112th CONGRESS
		1st Session
		S. 1603
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Ms. Cantwell (for
			 herself and Mr. Lugar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enable transportation fuel competition, consumer
		  choice, and greater use of domestic energy sources in order to reduce our
		  Nation’s dependence on foreign oil.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Open Fuels Standard Act of
			 2011.
		2.Open fuels
			 standard
			(a)In
			 generalChapter 329 of title
			 49, United States Code, is amended by adding at the end the following:
				
					32920.Open fuels
				standard
						(a)DefinitionsIn
				this section:
							(1)Advanced
				alternative fuel blendThe term advanced alternative fuel
				blend means—
								(A)a mixture
				containing—
									(i)at least 85
				percent denatured ethanol, by volume, or a lower percentage prescribed by the
				Secretary pursuant to section 32901(b); and
									(ii)gasoline or
				drop-in fuel;
									(B)a mixture
				containing—
									(i)at least 70
				percent methanol, by volume; and
									(ii)gasoline or
				drop-in fuel; and
									(C)any other mixture
				of alcohols or liquid fuels certified by the Secretary pursuant to subsection
				(b)(2).
								(2)Annual covered
				inventoryThe term annual covered inventory means
				the number of automobiles (as defined in section 32901(a)(3)) that a
				manufacturer, during a given calendar year, manufactures in the United States
				or imports from outside of the United States, for sale in the United
				States.
							(3)Fuel
				choice-enabling vehicleThe term fuel choice-enabling
				vehicle means a automobile warranted by its manufacturer—
								(A)(i)absent certification
				authorizing the use of an advanced alternative fuel blend under subsection
				(b)(2), to operate on a mixture containing—
										(I)at least 85
				percent denatured ethanol, by volume, or a lower percentage prescribed by the
				Secretary pursuant to section 32901(b); and
										(II)gasoline or
				drop-in fuel; and
										(ii)after
				certification under subsection (b)(2), to operate on an advanced alternative
				fuel blend; or
									(B)to operate
				on—
									(i)natural
				gas;
									(ii)hydrogen;
									(iii)electricity;
									(iv)a hybrid
				electric engine;
									(v)a
				mixture of biodiesel and diesel fuel meeting the standard established by the
				American Society for Testing and Materials or under section 211(u) of the Clean
				Air Act (42 U.S.C. 7545(u)) for fuel containing 5 percent biodiesel; or
									(vi)any other fuel
				or means of powering covered automobiles prescribed by the Secretary, by
				regulation, that contains not more than 10 percent petroleum, by volume.
									(b)Open fuels
				standard
							(1)In
				generalEach automobile manufacturer’s annual covered inventory
				shall be comprised of—
								(A)not less than 50
				percent fuel choice-enabling vehicles in model years 2015, 2016, and 2017;
				and
								(B)not less than 80
				percent fuel choice-enabling vehicles in model year 2018 and each subsequent
				model year.
								(2)CertificationsNot
				later than 2 years after the date of the enactment of the
				Open Fuels Standard Act of
				2011, the Secretary of Transportation, in consultation with the
				Administrator of the Environmental Protection Agency, shall certify—
								(A)the use of
				advanced alternative fuel blends in fuel choice-enabling vehicles unless the
				Secretary determines that such certification—
									(i)is not
				technologically feasible;
									(ii)would result in
				burdensome consumer costs;
									(iii)negatively
				impacts automobile safety;
									(iv)negatively
				impacts air quality;
									(v)would not
				increase the use of domestic feedstock sources; or
									(vi)is unlikely to
				enable reductions in foreign oil imports;
									(B)the type and
				blend of advanced alternative fuel blend that can be utilized by specific
				automobiles in use on such date of enactment; and
								(C)the type and
				blend of advanced alternative fuel blend that can be utilized by new and
				existing components of the Nation’s transportation fueling infrastructure for
				fuel choice-enabled vehicles.
								(3)Small
				manufacturer exemptionAt the request of a manufacturer, the
				Secretary of Transportation shall exempt the manufacturer from the requirement
				described in paragraph (1) if the manufacturer’s annual covered inventory is
				fewer than 10,000.
							(4)Credit trading
				among manufacturers
								(A)In
				generalThe Secretary may establish, by regulation, an open fuels
				standard credit trading program to allow manufacturers whose annual covered
				inventory exceeds the requirement described in paragraph (1) to earn credits,
				which may be sold to manufacturers that are unable to achieve such
				requirement.
								(B)Dual fuel
				creditBeginning in model year 2018, any automobile used to
				qualify for the open fuels standard under this subsection cannot be used to
				receive the dual fuel credit under section 32903.
								(c)Fuel choice
				comparison toolThe Secretary of Transportation, in consultation
				with the Secretary of Energy, the Secretary of Agriculture, the Administrator
				of the Environmental Protection Agency, and the Federal Trade Commission,
				shall—
							(1)develop a model
				label for pumps in the United States dispensing advanced alternative fuels to
				consumers that—
								(A)identifies a
				single, readily comprehensible metric that allows consumers to evaluate the
				relative value, energy density, and expected automobile performance of any
				particular advanced alternative fuel blend; and
								(B)includes
				appropriate warnings against the use of such fuels in unwarranted engines,
				including nonautomobile engines; and
								(2)make the label
				described in paragraph (1) available for voluntary reproduction and
				adoption.
							(d)Study of fuel
				dispensing infrastructure for advanced alternative fuel blendsNot later than 2 years after the date of
				the enactment of the Open Fuels Standard Act
				of 2011, the Secretary of Transportation shall submit a report to
				the Committee on Commerce, Science, and
				Transportation of the Senate and the
				Committee on Energy and Commerce of the House
				of Representatives that evaluates the need for standardized
				fueling equipment that facilitates the dispensing of advanced alternative fuel
				blends to fuel choice-enabling vehicles and prevents such fuel blends from
				being dispensed to incompatible
				automobiles.
						.
			(b)Clerical
			 amendmentThe table of section for chapter 329 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						32920. Open fuels
				standard.
					
					.
			(c)RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate regulations to carry out
			 the amendment made by subsection (a).
			
